Citation Nr: 0704473	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-12 998	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for a heart disease.

4. Entitlement to service connection for bronchitis. 

5. Entitlement to service connection for residuals of a 
gunshot wound to the left foot.

6. Whether the appellant is eligible for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, has recognized guerilla 
from October 1942 to June 1945.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal on appeal of rating decisions in October 2004, July 
2005, and December 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

After the case was forwarded to the Board, the Board received 
additional evidence from the appellant without a waiver of 
initial consideration of the evidence by the agency of 
original jurisdiction.  As the additional evidence consists 
of copies of documents that were previously of record, a 
remand for consideration of the evidence is not required.  38 
C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1. Pulmonary tuberculosis was not documented during service 
or within three years therefrom, and there is no competent 
medical evidence of a nexus between a post-service diagnosis 
of pulmonary tuberculosis and service or any event during 
service.

2. Arthritis was not documented during service or within one 
year from discharge therefrom, and there is no competent 
medical evidence of a nexus between a post-service diagnosis 
of osteoarthritis and service or any event during service.

3. Heart disease was not documented during service or within 
one year from discharge therefrom, and there is no competent 
medical evidence of a nexus between a post-service diagnosis 
of heart disease and service or any event during service. 

4. Bronchitis is not currently shown. 

5. Residuals of a gunshot wound to the left foot are not 
currently shown.

6. The veteran has recognized guerilla only. 


CONCLUSIONS OF LAW

1. Pulmonary tuberculosis was not incurred in or aggravated 
by service and service connection pulmonary tuberculosis may 
not be presumed based on the three-year presumption for a 
chronic disease.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 
5107(b), (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

2. Arthritis was not incurred in or aggravated by service, 
and service connection for arthritis may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309 (2006). 

3. Heart disease was not incurred in or aggravated by 
service, and service connection for heart disease may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§3.303, 3.307, 3.309 (2006).

4. Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 2002); 38 
C.F.R. § 3.303 (2006).

5. Residuals of a gunshot wound to the left foot was not 
incurred in or aggravated by service.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

6. The veteran does not have qualifying service for the 
purpose of VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in 
August 2004 and May 2005.  The veteran was informed of the 
type of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service, and the claim 
for pension.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked 


to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general provision for the effective date of a claim, that 
is, the date of receipt of a claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the appellant with respect to the notice 
required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  In the absence of findings of 
pulmonary tuberculosis, arthritis, and heart disease during 
service or for many years thereafter, or competent medical 
evidence that etiologically links the veteran's current 
diagnoses to service; or evidence of a diagnosis of 
bronchitis or findings of residuals of a gunshot wound to the 
left foot, such examinations are not required under 38 C.F.R. 
§ 3.159(c)(4)(A).  As the appellant has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical and personnel records, including the 
separation examination report of June 1945, do not contain a 
complaint, history, or finding attributable to pulmonary 
tuberculosis, arthritis, heart disease, bronchitis, or 
residuals of a gunshot wound to the left foot.  On separation 
examination, the lungs, the musculoskeletal system, and the 
cardiovascular system were evaluated as normal.  

After service, chest x-rays taken in July 2004, revealed 
pulmonary tuberculosis (PTB), bronchitis, cardiomegaly and 
atheromatous aorta.  An October 2005 medical report shows 
that the veteran was diagnosed with ischemic heart disease 
and osteoarthritis.  

In a statement received in February 2005, the veteran stated 
that he did not suffer from any diseases during service.  He 
further stated that the that he suffered from residuals of an 
in-service gunshot wound to the foot.  The veteran explained 
that it was not recorded in the medical reports because he 
did not seek medical assistance at the time.  

F.J., a former comrade of the veteran, submitted a witness 
statement received in June 2006, wherein he indicated that 
the veteran was hit on the left foot during service.  
 Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Continuous service for 90 days or more and the post-service 
manifestation of a presumptive disease such as pulmonary 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service or 
manifestations of arthritis or heart disease to a degree of 
10 percent within one year of such service establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Pulmonary Tuberculosis, Arthritis, and Heart Disease

PTB, arthritis, and heart disease were not shown to have had 
onset or have been aggravated during service as the service 
medical and personnel records, to include the separation 
examination report, contain no documentation of PTB, 
arthritis, or heart disease.  

While the veteran has provided a history that his PTB, 
arthritis, and heart disease began in service, where as here, 
the chronicity of a condition in service is not adequately 
supported by the combination of manifestations sufficient to 
identify a disability and sufficient observation to establish 
a chronic condition during service, then continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b). 



After service, PTB was first documented in 2004, and evidence 
of arthritis and heart disease were first documented in 2005, 
59 and 60 years, respectively, after service and well beyond 
the period for presumptive service connection under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.  And the 
absence of documented complaints from 1945 to 2004 and 2005, 
weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  And there is no competent medical evidence 
that causally links the veteran's PTB, arthritis, or heart 
disease service.  

To the extent that the veteran contends that his PTB, 
arthritis, and heart disease are related to service, where as 
here, the determinative issues involve medical diagnoses, 
competent medical evidence is required to support the claims.  
The veteran as a lay person is not competent to offer a 
medical diagnosis or opinion and consequently his statements 
do not constitute competent medical evidence to support the 
claims.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

For these reasons, the preponderance of the evidence is 
against the claims of service connection for PTB, arthritis, 
and heart disease, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Bronchitis and Residuals of a Gunshot Wound to the Left Foot

The service medical and personnel records, as well as the 
post-service medical records, are negative for complaints, 
diagnoses, history, or finding of bronchitis or residuals of 
a gunshot wound to the left foot.  

In the absence of proof of any present disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 



As there is no favorable evidence of a current diagnosis of 
bronchitis or residuals of a gunshot wound to the left foot, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Eligibility for VA Nonservice-Connected Pension Benefits

The term "veteran" for VA purposes means a person who served 
in the United States Military Service and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active military service includes active duty, meaning full-
time duty in the United States Armed Forces.  38 C.F.R. § 
3.6.  Armed Forces means the United States Army, Navy, Marine 
Corps, Air Force, or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." 

The service department has certified the veteran had 
recognized guerilla service only from October 1942 to June 
1945.  Under the controlling law and regulations outlined 
above, the veteran's guerilla service, which qualifies for VA 
compensation benefits, does not qualify as service for 
nonservice-connected pension benefits. Where the law is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for arthritis is denied.

Service connection for heart disease is denied.

Service connection for bronchitis is denied. 

Service connection for residuals of a gunshot wound to the 
left foot is denied.

Basic eligibility for VA nonservice-connected pension 
benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


